                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                       No. 19-CR-1304 JB

JESUS MIXTEGA-VILLEGAS,

       Defendant.

     NOTICE OF WITHDRAWAL OF MOTION TO SUPPRESS EVIDENCE

       COMES NOW Defendant Jesus Mixtega-Villegas and submits this Notice of

Withdrawal of Motion to Suppress Evidence Obtained After Illegal Impounding,

Inventory, and Search of Mr. Mixtega-Villegas’ Vehicle and Motion to Compel Discovery

and Supporting Memorandum (Doc. 29). Defendant hereby withdraws the Motion to

Suppress Evidence set forth in Doc. 29.



                                    Respectfully submitted,

                                    /s/ Marshall J. Ray
                                    Marshall J. Ray
                                    201 12th St. NW
                                    Albuquerque, NM 87102
                                    (505) 312-7598

                                    /s/ Justine Fox-Young
                                    Justine Fox-Young
                                    201 12th St. NW
                                    Albuquerque, NM 87102
                                    (505) 312-7598


                           CERTIFICATE OF SERVICE



                                          1
I hereby certify that a copy of this pleading was served as sealed to opposing counsel via
the CM/ECF system on this 16th day of October 2019.

/s/ electronically filed
Marshall J. Ray




                                            2
